DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 9/13/2021.
3.	This Office Action is made Notice of Allowance.
4.	Claims 3, 5-16, 18-20 were previously objected to for allowable subject matter.
5.	Claims 5 and 18 are currently cancelled. 
6.	Claims 1-4, 6-17, and 19-20 are numbered accordingly are allowed herein.
Response to Arguments
7.	Applicant’s arguments regarding the amendment filed on 9/13/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
8.	In light of amendment to the claims, the 112b rejection is withdrawn herein.
9.	Applicant’s arguments regarding the 35 USC 101 rejection has been considered, and the rejection is withdrawn herein. 
Allowable Subject Matter
1.	Claims 1-4, 6-17, and 19-20 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 9, and 17 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts,  ITAKURA US 20120311226 discloses in Section [0054] The active computer Section [0096] There is a connection between each computer module and switch; Section [0139] Virtual switches to logically connect each computer module and I/O adapters, and each computer module identifies the logical connection by assigning PCI bus numbers; Section [0083] The VB number constitutes identified value for VS and described in virtual bridge (VB) management table; Section [0141] The computer system includes one or more computer modules and plural I/O drawers 720 housing one or more I/O adapters; Section [0119] In the virtual management table the entries corresponding to the virtual bridges are updated and value in the port number corresponding to virtual bridge that indicate ports used by I/O adapters of active computer module that are connected; Section [0070] The entire configuration of the computer system and of each unit focus on management tables for managing correspondence relationship between each of the function units; Section [0148] I/O drawers connected to management port; and the prior art Narasimhan et al. US 201400975047 in particular Fig. 1 (Depicts Network includes Spine-Leaf Topology), Fig. 4 (Depicts Memory with Update Logic and Table), Sections 0010-0013.
However, Itakura in view of Narasimhan do not render obvious in combination with other limitations in the independent claim 1 the claim elements receiving an index number for each of a plurality of physical processing units, each of the plurality of physical processing units communicatively coupled to each of a plurality of switch chips in a leaf-spine topology; 
assigning at least one of the plurality of physical processing units to a first virtual drawer by updating an entry in a virtual drawer table indicating an association between the respective index number of the at least one physical processing unit and an index of the first virtual drawer,
wherein the first virtual drawer includes a first subset of the physical processing units; and


performing a drawer management function based on the virtual drawer table.
However, Itakura in view of Narasimhan do not render obvious in combination with other limitations in the independent claim 9 the claim elements a plurality of central processing unit (CPU) boards, each CPU board including one or more physical CPU chips each having a respective index number and a first plurality of orthogonal-direct connectors; a plurality of switch chip (SC) boards, each SC board including at least one switch chip and a second plurality of orthogonal-direct connectors, wherein each of the orthogonal-direct connectors in the second plurality of orthogonal-direct connectors is configured to connect with a corresponding one of orthogonal-direct connectors in the first plurality of orthogonal-direct connectors on each of the plurality of CPU boards such that the plurality of CPU boards and the plurality of SC boards are connected in an orthogonal-direct topology; a memory configured to store a virtual drawer table; and a processing unit communicatively coupled to the memory and configured to update the virtual drawer table to indicate an association between the respective index number of at least one physical CPU chip and an index of a first virtual drawer such that the at least one physical CPU chip is assigned to the first virtual drawer based on the association in the virtual drawer table; wherein the processing unit is configured to perform a drawer management function based on the virtual drawer table.
However, Itakura in view of Narasimhan do not render obvious in combination with other limitations in the independent claim 17 the claim elements receive an index number for each of a plurality of physical processing units, each of the plurality of physical processing units 
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-4, 6-17, and 19-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-4, 6-17, and 19-20 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 31, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477